Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/05/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 6, 32-34, is/are rejected under 35 U.S.C. 103 as being unpatentable over  Mintz (US 20100036394) in view of Olson (US 20130172906).
In regards to claim 1, Mintz discloses a system (FIG. 2; para [0032]) for manipulating tissue, comprising: 
an intracavity device (A device (camera) attached to the levitated magnet platform; FIGS. 1-2; para [0022]; also see para [0032]) configured to be advanced through an access site into a body cavity of a patient; 
an external magnetic positioning device (Lifting magnets, sensors and electromagnets in top frame; FIG. 1; The magnets and the control mechanism are designed to provide a magnetic field geometry for levitating the magnet platform by top frame part. para [0035]) configured to magnetically couple to the intracavity device through a body cavity wall; 
a controller (control console shown in FIG. 3; para [0033]; Such control can be implemented by a computer including a digital processor. Para [0036]) comprising a processor and memory; and 
a display (a computer display for showing computer-user interface - First display on the left side of FIG. 3; Para [0033]; Also note additional displays in the console.) coupled to the controller, wherein the controller is configured to generate a graphical user interface on the display (computer-interface. FIG. 3; Para [0033]) configured to receive a control signal from an operator to control movement of the intracavity device within the body cavity (computer display for showing computer-user interface allows for receiving control signal from a user by using keyboard. FIG. 3; a computer pointing device (e.g., a mouse); para [0033]).  
Mintz does not expressly disclose a display comprising a touch surface configured to receive a control signal via operator contact to control movement of the intracavity device. However, using a touch screen to send control command is well known. 
For example,  Olson is directed to control system for user-guided robotic control of a medical device (abstract) and teaches a touch surface (touch-screen interface 810, 1520; FIG. 19e, 12C; para [0147] Also see user interface 1510; FIG. 27; para [0207]) configured to receive a control signal via operator contact to control movement of an intracavity device (a touch-screen interface 810 can be provided for controlling operation of robotic catheter manipulator 300 which then controls a medical device 1110 or a  catheter. Para [0147], [0109]; FIG. 19e, 27; also see para [0207]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mintz to have a touch surface (instead of using a keyboard) in accordance with the teaching of Olson to control an external magnetic positioning device because touch screen helps to operate the device faster and easier as compared to keyboard.
In regards to claim 2 Mintz discloses the system of claim 1, wherein the controller (control console shown in FIG. 3; para [0033]) is configured to control the external magnetic positioning device to magnetically hold the intracavity device in the body cavity (The magnets and the control mechanism are designed to provide a magnetic field geometry for levitating the magnet platform via console. FIGS. 1, 3; para [0035]-[0036]).  

In regards to Claim 3 Mintz discloses the system of claim 1, wherein the controller (control console shown in FIG. 3; para [0033]) is configured to move the external magnetic positioning device coupled to the intracavity device in response to the graphical user interface receiving operator input to control the intracavity device (User interface input are provided for navigating the position and motion of the magnetic levitation system. FIG. 2; Para [0033], Controlled moving of the relative position or orientation of the magnet system, FIG.1, with respect to the surgical table to move the levitated magnetic platform near a target area within the inflated abdominal cavity; para [0040], [0046], [0051]). 
In regards to Claim 6, Mintz discloses the system of claim 1, further comprising a second intracavity device (A robotic arm attached to the levitated magnet platform. FIG. 2), wherein the graphical user interface is configured to simultaneously control both of the intracavity devices (Both the robotic arm and camera  are simultaneously controlled by the levitated platform via control console. Para [0033]).
In regards to claim 32, Mintz does not expressly disclose wherein the operator contact corresponds to a surgeon contact.
Olson teaches wherein the operator contact corresponds to a surgeon contact (a touch-screen interface 810 can be provided for controlling operation of robotic catheter manipulator 300 which then controls a medical device 1110 or a  catheter. Para [0147], [0109]; FIG. 19e, 27; also see para [0207]). 
In regards to claim 34, Mintz discloses wherein the operator is remote from the patient. Olson teaches wherein the operator is remote from the patient (The systems may be operated remotely from a distance further than a few meters, by internet connections.  FIG. 6,  Para [0028]).
Claim(s) 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over  Mintz (US 20100036394) in view of Olson (US 20130172906) and further in view of Adler (US 20150012010).
In regards to claim 4, Mintz in view of Olson teaches the system of claim 1, wherein the intracavity device is configured to generate an image of a device within a portion of the body cavity (A device (camera) attached to the levitated magnet platform can generate image; FIGS. 1-2; para [0022]).
Mintz in view of Olson does not positively teach wherein the graphical user interface is configured to generate an intracavity device control button using the image, the intracavity device control button being configured to control the intracavity device.
Adler teaches a graphical user interface configured to generate an intracavity device control button using the image (FIG. 10; selectable icons - an imaging icon 132, a music icon 134, a patient bed icon 136, a remote tool icon 138, a return icon 140, and an operating theater illumination icon 142. Imaging icon 132, music icon 134, patient bed icon 136, and remote tool icon 138. Para [0045], [0049]. These are selectable icons and are thus based on image.), the intracavity device control button being configured to control the intracavity device (The selectable imaging icon 132, for example, can control the imaging device. para [0044]-[0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Mintz to configure user interface (control buttons) as taught by Adler so that a physician can be provided selectable icons to operate corresponding devices by the user selection (para [0045] of Adler). Further, such modifications in a display interface are routine skill in the art for enhancing user experience.

Claim(s) 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over  Mintz (US 20100036394) in view of Olson (US 20130172906) and further in view of Adler (US 20150012010) and Stein (US 20140135616).
Regarding claim 5, Mintz as modiofied does not expressly disclose wherein the image is a real-time image. Stein teaches wherein the image is a real-time image (Data can be graphically displayed in real time to aid in guiding movement with respect to a target location and orientation. Para [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Mintz to have real-time image as taught by Stein so that data can be displayed to a user in real-time (Para [0076] of Stein). 

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Mintz (US 20100036394) in view of Olson (US 20130172906) and further in view of Kim (US 20080300458).
In regards to claim 27, Mintz in view of Olson does not expressly teach the system of claim 1, wherein the external magnetic positioning device comprises a support arm and a magnet coupled thereto, wherein the support arm is configured to be moved manually by the operator. 
Kim teaches wherein the external magnetic positioning device comprises a support arm (FIG. 13) and a magnet coupled thereto (external magnet 50 coupled to supports arms of the robot 60; para [0047]), wherein the support arm is configured to be moved manually by the operator (Joystick 82 allows the manual operation of the robot arm to move the magnet by an operator. FIG. 13; para [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mintz to arrange a moveable support arm in accordance with the teaching of Kim to provide a manual control of the support arm.

Claims 7-9, 11-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Iddan (US 20150141750 A1) in view of Kim (US 20080300458).
In regards to claim 7, Iddan discloses a system (Abstract; FIG. 5) for manipulating tissue, comprising: 
an intracavity device (an in-vivo imaging and cauterization device 40; para [0032]) configured to be advanced through an access site into a body cavity of a patient; 
an external magnetic positioning device and a magnet coupled thereto (capsule localization/positioning unit 28; magnet with induction coils 60; FIG. 5; para [0053]-[0054]), configured to move the magnet externally of the patient (para [0054]), and the magnet configured to generate a magnetic field and to apply a magnetic force to the intracavity device (induction coils 60; FIG. 5; para [0053]-[0054]); 
an external input device (input device 24; FIG. 3) configured to receive a control signal via operator contact (input device 24 can be touch screen; para [0044]) to control the intracavity device (Para [0044], [0054]); and 
a controller (control unit 20; para [0044]) coupled to the external input device (FIG. 3), the controller configured to control a movement of the intracavity device within the body cavity (destination data for the capsule 40 may be obtained from input device 24; para [0044]) and applying the magnetic force to the intracavity device (external magnet are used to generate the drive force to the capsule 40; FIG.5; para [0014], [0053]), and configured to actuate the intracavity device.
Iddan does not expressly disclose an external magnetic positioning device comprising a support art and magnet coupled thereto, the support arm configured to moveably suspend the magnet externally of the patient and controller is configured to control a movement of the intracavity device within the body cavity by moving the support arm. 
Analogous art Kim is directed to a system for manipulating capsule endoscope (abstract), and teaches an external magnetic positioning device comprising a support arm (coordinate robot 60 with support arm; para [0047]) and a magnet coupled thereto (magnet 50; FIGS. 13, 2), the support arm configured to moveably suspend the magnet externally of the patient (magnet 50; FIGS. 13, 2; para [0047]), and the magnet configured to generate a magnetic field and to apply a magnetic force to the intracavity device (Medical capsule 20 is controlled by the robot 60; Para [0047]-[0048]) and controller (main controller 83; Para [0054]) is configured to control a movement of the intracavity device within the body cavity by moving the support arm (Support arm of robot 60 is controlled by robot 60 with controller 83; para FIG. 13; [0047]-[0048], [0057], [0063]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iddan to include a suitable structure including an external magnetic positioning device comprising a support arm in accordance with the teaching of Kim (FIG. 13 of Kim) for conveniently holding and maneuvering an intracavity device (para [0012] of Kim).
In regards to claim 8, Iddan in view of Kim teaches the system of claim 7, wherein the input device comprises a touch surface configured to receive the control signal from the operator (Iddan: input device 24 can be touch screen; para [0044]).
In regards to claim 9, Iddan in view of Kim teaches the system of claim 7, further comprising an output device configured to display a graphical user interface (Iddan: image monitor 18; para [0044]).
In regards to claim 11, Iddan in view of Kim teaches the system of claim 7, wherein the external magnetic positioning device comprises a magnetic field sensor (Iddan: A capsule localization/positioning unit 28 may include coils, Hall Effect probes, gyro, acceleration meter, etc. Power receiving unit 22 may wirelessly receive power, for example, by `picking up` electromagnetically energy. Para [0042]).
In regards to claim 12, Iddan in view of Kim teaches the system of claim 7, wherein the intracavity device comprises a visualization device (An in-vivo imaging and cauterization device 40; para [0032]; device 40 may include at least one illumination source 42 for illuminating the body lumen; para [0032]) and a tissue manipulation device (Iddan: Element 70 may have a plurality of fork-like tines, prongs or twists that enable it to have better contact with a larger surface area of tissue for cauterization of tissue in-vivo. In alternative embodiments, element 70 may have other shapes such as, for example, plate, saucer, needle or pin shaped. Para [0035]).
In regards to claim 13, Iddan in view of Kim teaches the system of claim 7, further comprising a delivery device (magnetic elements 48 of the device 40 may be considered as a delivery device; para [0054]; Also see capsule localization/positioning unit 28; magnet with induction coils 60; FIG. 5;) configured to releasably engage the intracavity device and actuate the intracavity device (para [0053]-[0054]).
Claims 1, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iddan (US 20150141750 A1) in view of Kim (US 20080300458).
In regards to claim 1, Iddan discloses a system for manipulating tissue (Abstract; FIG. 5), comprising: 
an intracavity device (an in-vivo imaging and cauterization device 40; para [0032]) configured to be advanced through an access site into a body cavity of a patient; 
an external magnetic positioning device (capsule localization/positioning unit 28; magnet with induction coils 60; FIG. 5; para [0053]-[0054]) configured to magnetically couple to the intracavity device through a body cavity wall; 
a controller (control unit 20; para [0044]) comprising a processor (data processor 12, 14) and memory (storage 19); and 
a display (monitor 18) coupled to the controller, wherein the controller is configured to generate a graphical user interface on the display (input device 24 can be touch screen; para [0044]), the display comprising a touch surface configured to receive a control signal via operator contact to control movement of the intracavity device within the body cavity (para [0044]-[0046], [0052]).
In regards to claim 25, Iddan discloses wherein the controller is configured to generate the graphical user interface (input device 24 can be touch screen; para [0044]) configured to receive a location of the magnet (Since the touch surface is used to control the in-vivo imaging and cauterization device 40, the location information is utilized by the controller unit 20,  para [0014], [0044]).
Iddan does not expressly disclose wherein the external magnetic positioning device comprises a support arm and a magnet coupled thereto, and the support arm configured to moveably suspend the magnet externally of the patient and to move the magnet to the received location.
Analogous art Kim is directed to a system for manipulating capsule endoscope (abstract), and teaches wherein the external magnetic positioning device comprises a support arm (coordinate robot 60 with support arm; para [0047]) and a magnet coupled thereto (magnet 50; FIGS. 13, 2), and the support arm configured to moveably suspend the magnet externally of the patient and to move the magnet to the received location (magnet 50; FIGS. 13, 2; para [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iddan to include a suitable structure including an external magnetic positioning device comprising a support arm in accordance with the teaching of Kim (FIG. 13 of Kim) for conveniently holding and maneuvering an intracavity device (para [0012] of Kim).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iddan in view of Kim (US 20080300458) and further in view of Grant (US 20100137845).
In regards to claim 10, Iddan in view of Kim teaches the system of claim 9, however does not explicitly disclose wherein the output device further comprises an audio device and a haptic device. 
Grant teaches a surgical tool (laparoscopic tool 10; FIG. 1; para [0018]) wherein an analogous output device further comprises an audio device and a haptic device (An output system mounted on the handle portion includes a haptic actuator (26), a visual device, and a speaker (28). The processing device applies the output signals to the output mechanisms. Para [0021]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the output device of Iddan in view of Kim to further comprise an audio device and a haptic device in accordance with the teaching of Grant. This would be done for the purpose of providing an alternative to visual output for enhanced user interaction with devices.

Claims 26, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mintz (US 20100036394) in view of Olson and further in view of Kim (US 20080300458).
In regards to claims 26, Mintz as modified discloses the system of claim 1, wherein the external magnetic positioning device comprises a support arm (top frame part; FIG. 1) and a magnet coupled thereto (Lifting magnets are coupled to the top frame part; FIG. 1). However, Mintz as modified does not explicitly disclose wherein the support arm is configured to be temporarily locked to fix a position of the magnet. 
Kim is directed to endoscope control system by robots (abstract; para [0047]) to move magnets (FIG. 13) and teaches wherein the support arm is configured to be temporarily locked Y and Y axis arms of robot 60 are controlled by robot controller 84; FIG. 13; para [0060]. Thus as they are controlled for X and Y movement of the arms, Fig. 13, the arms can be considered as temporarily locked in a position when the X and Y movement of the arms are stopped.) to fix a position of the magnet. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Mintz and include the support arm arrangement in accordance with the teaching of Kim so that more controlled movement of the endoscope system could be achieved by having robotic arms as discussed above. This would further allow prevent inner wall of digestive organs in the human body from being damaged due to the excessive magnetic force, when moving to any position by controlling the external permanent magnet using the Cartesian coordinate robot (para [0012]).
In regards to claim 28, Mintz as modified discloses the system of claim 1, wherein the external magnetic positioning device comprises a support arm and a magnet coupled thereto (Lifting magnets, sensors and electromagnets in top frame; FIG. 1; The magnets and the control mechanism are designed to provide a magnetic field geometry for levitating the magnet platform by top frame part. para [0035]). 
However, Mintz does not explicitly disclose wherein the support arm is configured to move using both the controller and manual movement of the support arm by the operator. 
Kim is directed to endoscope control system by robots (abstract; para [0047]) and teaches wherein the external magnetic positioning device comprises a support arm and a magnet coupled thereto (horizontal and vertical support arms in robot 60; FIG. 13; para [0047]), wherein the support arm is configured to move using both the controller and manual movement of the support arm by the operator (a robot controller 84; joystick 82; The system can function in automatic and manual mode. Para [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Mintz in accordance with the teaching of Kim so that the support arms could be conveniently moved by using the robotic system of Kim as taught above. 
In regards to claim 29, Mintz as modified discloses the system of claim 1, wherein the external magnetic positioning device comprises a support arm and a magnet coupled thereto (Lifting magnets, sensors and electromagnets in top frame; FIG. 1; The magnets and the control mechanism are designed to provide a magnetic field geometry for levitating the magnet platform by top frame part. para [0035]). 
However, Mintz does not explicitly disclose wherein the support arm is an articulated robotic arm. 
Kim teaches wherein the external magnetic positioning device comprises a support arm and a magnet coupled thereto (horizontal and vertical support arms in robot 60; FIG. 13; para [0047]), wherein the support arm is an articulated robotic arm (Cartesian coordinate robot 60; a robot controller 84; FIG. 13; Para [0057]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Mintz in accordance with the teaching of Kim so that the support arm could be automated using a robot (Para [0070]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795